Citation Nr: 1012082	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right wrist 
degenerative joint disease.  

2.  Entitlement to service connection for a neck injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).

This case has previously come before the Board.  In July 
2009, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent evidence tending to establish that 
right wrist degenerative joint disease is related to service.  

2.  The competent and probative evidence does not establish 
that a neck disorder is related to service, and the competent 
and probative evidence establishes that arthritis of the 
cervical spine was not manifest in service or within the 
initial post-service year, or is otherwise attributable to 
service.

3.  The competent and probative evidence does not establish 
that a bilateral hearing loss disability was manifest in 
service or within one year of separation, or is attributable 
to service.

4.  The competent and probative evidence does not establish 
that tinnitus was manifest in service or is attributable to 
service.  




CONCLUSIONS OF LAW

1.  Right wrist degenerative joint disease was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).

2.  A chronic neck disability was not incurred or aggravated 
in active service, and arthritis of the cervical spine may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  A bilateral hearing loss disability was not incurred or 
aggravated in active service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

4.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110,  1131 (West. 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
September 2006 and August 2009 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in February 2007 and October 2009.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
September 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303. 

Service connection may also be granted for arthritis and an 
organic disease of the nervous system when it is manifested 
to a compensable degree within one year following discharge 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the Board's July 2009 remand.  Additional 
records have been associated with the claims file and the 
Veteran was afforded VA examinations.  Thus, the Board 
proceeds to a determination.  



Right Wrist

The Veteran is seeking entitlement to service connection for 
residuals of a right wrist injury during service.  Having 
reviewed the record, the Board concludes that a finding in 
favor of service connection for right wrist degenerative 
joint disease is supportable.  

In-service findings document a fall in July 1953, and while 
an incomplete fracture of the tuberosity of the left carpal 
navicular was shown on x-ray examination with notation of a 
fall onto an out-stretched left hand while firing a howitzer, 
a positive line of duty determination, dated in July 1953, 
shows a diagnosis of a right navicular fracture, noted to 
have been incurred when the Veteran was, "hurrying toward 
telephone tower on Range 83, this station, when he crossed a 
ditch and tripped on a prot[r]uding rock, landing on his 
arm."  The Board notes that while the AOJ's determination 
establishing service connection for left wrist degenerative 
joint disease was based on the in-service x-ray examination 
at the time of the injury, the Veteran's August 2006 
description of having falling head first into a ditch when a 
bank gave way at the exact moment he jumped from the bank is 
more consistent with description in the line of duty report 
noting a right navicular fracture.  Regardless, the Board 
finds that there is sufficient evidence of right wrist injury 
during service.  

In addition, while the October 2009 VA examiner opined that 
there was no specific injury from 1953 that was severe enough 
to have caused the Veteran's degenerative joint disease of 
the bilateral wrists, the March 2007 rating decision reflects 
AOJ's determination that service connection was warranted for 
left wrist degenerative joint disease in association with the 
in-service injury in 1953, based, in part, upon the February 
2007 VA medical opinion in that regard.  

In this case, there are documented in-service findings, and 
competent and credible evidence tending to establish residual 
disability as a result of the injury incurred in service.  
The Board notes that while there is some doubt, having 
resolved all doubt in the Veteran's favor, service connection 
for right wrist degenerative joint disease is warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

Neck

The Veteran is seeking entitlement to service connection for 
neck disorder.  Having reviewed the record, the Board 
concludes that service connection for a neck disorder is not 
warranted.  

Initially, the Board notes that there has been no assertion 
of combat in regard to the claim.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not applicable.

In an April 2008 VA Form 9, the Veteran stated that he 
injured his neck in the same incident in which he sustained 
injuries to the right and left wrist, and for which service 
connection has been established.  The Board notes that while 
the service treatment records contain varying descriptions of 
the Veteran's pertinent in-service injury in July 1953, one 
of which is of having fallen onto an out-stretched left hand 
while firing a howitzer, and the other of having been, 
"hurrying toward telephone tower on Range 83, this station, 
when he crossed a ditch and tripped on a prot[r]uding rock, 
landing on his arm, " the latter is more consistent with the 
Veteran's August 2006 description of having falling head 
first into a ditch and jarring his neck when a bank gave way 
at the exact moment he jumped from the bank.  Regardless, the 
July 1953 service treatment records in association with the 
documented fall resulting are silent as to complaints or 
findings in regard to the neck.  

In addition, while a September 1954 service treatment record 
reflects complaints of severe pain in the left side of the 
neck aggravated by elevation of the arm, with an impression 
of neuralgia, the March 1955 separation examination report 
shows a normal spine and musculoskeletal system.  In 
addition, the October 2009 VA examiner concluded that the in-
service cervical strain was not likely to have caused the 
Veteran's cervical spine degenerative disease, noting no 
relevant complaints or findings at separation.  

In addition, the Board notes that while a history of an 
injury to the neck during service has been noted, to include 
in an October 2006 private record, a transcription of lay 
history is information is not transformed into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Regardless, such does not establish a nexus between 
any current neck or cervical spine disability and service.  
The Board notes that a medical opinion cannot be rejected 
solely because it is based upon a history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has held that a claims file 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement and 
that a medical opinion may not be discounted solely because 
the opining clinician did not describe review of the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The critical question is whether the medical opinion is 
credible in light of all the evidence.  In fact, the Board 
may reject a medical opinion that is based on facts provided 
by the Veteran which have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the Veteran which formed the basis for the 
opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence). The Board notes that 
the October 2006 private record does not adequately address 
the relevant findings at service entrance, during service, at 
separation or thereafter.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In addition, while statements received in September 2009, to 
include from the Veteran's child, are to the effect that the 
Veteran had post service treatment for a fractured neck 
sustained during service, as noted, service treatment records 
are negative for a neck fracture.  Regardless, such 
statements do not establish that the Veteran has residual 
disability of the neck due to in-service disease or injury, 
or that arthritis of the cervical spine was shown during 
service or within the initial post-service year.  

The Board notes that the initial documented evidence of a 
chronic cervical spine disability is many years post service.  
In that regard, while a December 1969 private record notes 
osteoarthritic involvement of the cervical spine secondary to 
a herniated intervertebral disc, and a January 1970 VA 
examination report reflects complaints of neck pain, with x-
ray examination showing cervical spine flattening of the 
normal anterior curve in the upper two thirds, and a slight 
narrowing of the 3rd, 4th, and 5th intervertebral spaces, a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  

To the extent that the Veteran has attempted to establish 
continuity of symptomatology based on lay statements, the 
Board finds such attempt to be inconsistent with the more 
probative contemporaneous record.  Specifically, the spine 
was normal at separation, a neck disorder/cervical spine 
arthritis was not shown during service or within the initial 
post-service year, and the initial evidence of cervical spine 
degenerative disease is many years after service.  Such 
evidence is far more reliable than the Veteran's remote 
claim.  

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, the Board has accorded more probative value to 
the VA medical opinion.  The examiner reviewed the claims 
file and provided a rationale for the opinion based on 
objective findings and reliable principles.  In addition, the 
opinion is consistent with the contemporaneous evidence.  

In summary, a chronic neck disability was not shown during 
service, cervical spine arthritis was not shown during 
service or within the initial post-service year, and the 
competent and probative evidence establishes that a neck 
disorder, to include cervical spine degenerative disease is 
not related to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


Hearing Loss and Tinnitus

The Veteran asserts entitlement to service connection for 
hearing loss and tinnitus.  Having reviewed the evidence, the 
Board finds that service connection is not warranted.  

Initially, the Board notes that there has been no assertion 
of combat in regard to the claims.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not applicable.

In this case, the evidence, to include a November 2008 VA 
record, reflects sensorineural hearing loss and tinnitus, 
bilaterally.  Thus, the pivotal determination is whether a 
hearing loss disability and/or tinnitus is related to 
service.

The February 1953 service entrance examination report shows 
that the ears and drums were normal.  Whispered voice testing 
was 15/15 on the right and 15/15 on the left.  The March 1955 
separation examination report shows that the ears and drums 
were normal, whispered voice and spoken voice testing were 
each 15/15 on the right and 15/15 on the left, and the 
Veteran's hearing was assigned a profile of "1."  

In this case, neither a hearing loss disability nor tinnitus 
was shown during service or within one year of separation 
from service.  In addition, on VA examination in April 1964, 
the ears, to include the canals and drums, were reported to 
be normal, and on VA examination in January 1970, both 
external auditory canals were noted to be normal and both 
tympanic membranes were noted to be visualized and normal.  
The initial evidence of a hearing loss disability and 
tinnitus is decades after service, and a significant lapse in 
time between service and post-service medical treatment may, 
and will, be considered as part of the analysis of a service 
connection claim and weighs against the claims in this case.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  

To the extent that a history of a hearing loss disability for 
VA purposes or tinnitus has been noted, the Board notes that 
a transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  In addition, while a statement from 
the Veteran's child, received in September 2009, is to the 
effect that the Veteran has extreme hearing loss, as noted, 
both a hearing loss disability and tinnitus have been 
established.  

Based on a review of the claims file, to include service 
records, the February 2007 VA examiner stated the evidence 
did not provide a basis upon which to conclude that the 
Veteran's hearing loss disability was related to service, and 
that the evidence does not support a finding that tinnitus 
had an onset during service, noting no complaints or findings 
in that regard on VA examinations in the 1960s or 1970s, with 
specific notation of a negative auditory history reported in 
1970.  

To the extent that the Veteran has attempted to establish 
continuity of symptomatology based on lay statements, the 
Board finds such attempt to be inconsistent with the more 
probative contemporaneous record.  Specifically, his hearing 
was assigned a profile of "1" at separation, neither 
tinnitus nor a hearing loss disability for VA purposes was 
shown during service or within the initial post-service year, 
and the initial evidence of tinnitus and/or a hearing loss 
disability for VA purposes is many years after service.  Such 
evidence is far more reliable than the Veteran's remote 
claims.  

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
hearing loss and tinnitus, and the Board accepts that he was 
exposed to noise during service.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
The Board notes that while the Veteran asserts that he has 
had tinnitus since service, the lack of contemporaneous 
evidence in that regard, and a remarkable gap between service 
and the first reference to tinnitus diminishes the 
reliability of the statements.  

In this case, the Board has accorded more probative value to 
the October 2009 VA opinion.  The examiner reviewed the 
claims file and provided a rationale for the opinion based on 
objective findings and reliable principles.  In addition, the 
opinion is consistent with the contemporaneous evidence.  

In summary, the competent and probative evidence establishes 
no hearing loss disability or tinnitus during service, normal 
hearing at separation, no hearing loss disability or tinnitus 
within the initial post service year, and a competent and 
probative opinion that the evidence does not provide a basis 
upon which to link a hearing loss disability to service, and 
that tinnitus is not likely related to service, to include 
any noise exposure therein.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for right wrist degenerative joint disease 
is granted.  

Service connection for a neck injury is denied.  

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


